Case 2:18-cr-20533-VAR-MKM ECF No. 79, PageID.470 Filed 06/01/20 Page 1 of 14



                        UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF MICHIGAN
                              SOUTHERN DIVISION

UNITED STATES OF AMERICA,

                      Plaintiff,                   Case No. 18-20533

- vs -                                             Hon. Victoria A. Roberts

MICHAEL HINDS,

                      Defendant.
                                            /
MATTHEW SCHNEIDER (P62190)
UNITED STATES ATTORNEY

MICHAEL J. McCARTHY, P.C.
Michael J. McCarthy (P30169)
Attorney for Defendant
26001 Five Mile Road
Redford, MI 48239
(313) 535-1300
                                            /

                         DEFENDANT’S SECOND MOTION FOR
                         REVOCATION OF DETENTION ORDER

      NOW COMES the Defendant, Michael Hinds, by and through his

attorney, Michael J. McCarthy (P30169), and for the Defendant’s

Second Motion For Revocation Of Detention Order, brought under 18

U.S.C.     §   3141    et   seq,   states       unto   this   Honorable   Court   as

follows:

      1.       That the defendant is current awaiting trial on the

following criminal charges:

Count One       -     Possession with intent to distribute a controlled
                      substance, cocaine base, contrary to 21 U.S.C. §
                      841(a)(1);


                                        -1-
Case 2:18-cr-20533-VAR-MKM ECF No. 79, PageID.471 Filed 06/01/20 Page 2 of 14



Count Two        -   Felon in possession of a firearm, contrary to 18
                     U.S.C. § 922(g)(1);

Count Three       - Possession of a firearm in furtherance of a drug
                    trafficking crime, contrary to 18 U.S.C. § 924(c).

      2.     That the indictment also includes criminal forfeiture

allegations under 21 U.S.C. § 853, 18 U.S.C. § 924(d) and 28

U.S.C. § 2461(c).

      3.     That on July 20, 2018 the defendant was arraigned on

the original complaint and a detention hearing was scheduled for

July 23, 2018.

      4.     That    on     July   23,    2018      the   defendant        consented   to

detention and the court issued the Consent Order Of Detention

Pending Trial/Hearing on that date.                  (ECF No. 11)

      5.     That,     subsequently,           on     November        7,     2019,     the

defendant’s second attorney filed a pleading entitled Renewed

Motion     For   Release      On   Bond    With      Brief   In   Support       Hearing

Requested.       (ECF No. 52)

      6.     That     the    motion       contained       misstatements        of    fact

regarding    the     defendant’s      prior      criminal     history       because    it

stated that he had not been in criminal trouble since 2002 which

was then and is now false.

      7.     That    the     motion      did   not    include     a    specific      plan

regarding with whom and where the defendant would reside if his

motion to be released from pretrial detention was granted.


                                           -2-
Case 2:18-cr-20533-VAR-MKM ECF No. 79, PageID.472 Filed 06/01/20 Page 3 of 14



       8.   That on December 23, 2019 this Court issued the Order

Denying Defendant’s Renewed Motion For Release On Bond [ECF No.

52].    (ECF No. 58)

       9.   That the defendant acknowledges that his prior criminal

history includes all of the following convictions:

A.     Armed robbery and possession of a firearm in the commission
       of a felony, Case No. 02-000222-01-FC, for which he was
       sentenced on September 9, 2002;

B.     Delivery/manufacture of less than fifty grams of a Schedule
       1 controlled substance, third habitual felony offender,
       possession of marijuana and driving while license suspended
       (DWLS), Macomb County Circuit Court Case No. 15-002886-FH,
       for which he was sentenced on March 23, 2016;

C.     Possession of less than twenty-five grams of a Schedule 1
       controlled substance, third habitual felony offender, DWLS-
       2nd and improper transportation of marijuana in a vehicle,
       Macomb County Circuit Court Case No. 15-003994-FH, for which
       he was sentenced on March 23, 2016;

D.     Delivery/manufacture of less than fifty grams of a Schedule
       1 controlled substance, Wayne County Circuit Court Case No.
       17-004990-01-FH, for which he was sentenced on July 28,
       2017;

E.     Delivery/manufacture of less than fifty grams of a Schedule
       1 controlled substance, second offense notice, Macomb County
       Circuit Court Case No. 16-003205-FH, for which he was
       sentenced on May 11, 2017;

F.     Jail prisoner possessing contraband, fourth habitual felony
       offender, Macomb County Circuit Court Case No. 16-004241-FH,
       for which he was sentenced on May 11, 2017;

G.     Manufacture/delivery of a controlled substance, Beaver
       County Pennsylvania Common Pleas Court Case No. XX-XXXXXXX-
       2018, for which he was sentenced on June 6, 2018;

H.     Manufacture/delivery     of   a     controlled   substance,   Beaver


                                     -3-
Case 2:18-cr-20533-VAR-MKM ECF No. 79, PageID.473 Filed 06/01/20 Page 4 of 14



      County Pennsylvania Common Pleas Court Case No. XX-XXXXXXX-
      2018, for which he was sentenced on June 6, 2018;

I.    Manufacture/delivery of a controlled substance, Beaver
      County Pennsylvania Common Pleas Court Case No. XX-XXXXXXX-
      2018, for which he was sentenced on June 6, 2018.

      10.    That, in addition, on February 12, 2019 a warrant was

issued by the 73A District Court in Sandusky, Michigan for two

counts of resisting and obstructing a police officer.

      11.    That the defendant’s criminal history also includes a

number of charges that he violated the terms of his probation in

some of the cases identified above in Paragraph No. 9.

      12.    That in its December 23, 2019 Order this Court noted

that while the defendant’s motion stated that he would live with

either      his   mother   or   his   siblings   the   Pretrial    Services

Department provided information to the effect that, at some point

in the past, the defendant’s mother put him out of her home for

reasons unknown to the Pretrial Services Department.

      13.    That the defendant’s mother, Bernice Hinds, informed

present defense counsel on May 26, 2020 that her son, Michael

Hinds, is welcome to live at her home, in Westland, Michigan if

he is released from pretrial detention and that –- provided he

obeys her house rules –- he can live with her until the trial of

this matter is conducted and concluded.

      14.    That Ms. Hinds informed present defense counsel that a



                                      -4-
Case 2:18-cr-20533-VAR-MKM ECF No. 79, PageID.474 Filed 06/01/20 Page 5 of 14



number of years ago she did put Michael Hinds out of her home in

Westland, Michigan because he then failed to live by her house

rules.      Further, she stated that she expects him to abide by

those rules if he is released from pretrial detention and allowed

to live with her.

      15.    That Ms. Hinds informed present defense counsel that

she   is    ready,     willing      and   able     to    act   as    the   third    party

custodian        for   her   son,    under    18    U.S.C.     §    3142(c)(1)(B)(i).

Further, she informed defense counsel that she would immediately

report any violation of the terms of the defendant’s pretrial

release to this Court or the Pretrial Services officer assigned

to supervise him.

      16.    That a material change in circumstances has developed

since December 23, 2019 when this Court issued its Order that

denied     the    defendant’s       motion    to    be    released        from    pretrial

detention, to wit: The COVID-19 pandemic.

      17.    That       defense      counsel       cannot      provide          statistics

regarding the number of prisoners being held at the defendant’s

place of pretrial detention –- the Milan Detention Center (MDC)

in Milan, Michigan –- who have contracted the disease associated

with COVID-19 as he is not privy to that information.

      18.    That      defense      counsel   can       report,     due    to    anecdotal

information he has received during the current pandemic, that


                                          -5-
Case 2:18-cr-20533-VAR-MKM ECF No. 79, PageID.475 Filed 06/01/20 Page 6 of 14



some prisoners currently held at the MDC have contracted the

COVID-19 related disease.

      19.   That the now thirty-six year old defendant has suffered

and continues to suffer from hypertension, which is a condition

that makes one susceptible to contracting the COVID-19 related

disease.

      20.   That    the      defendant    has    a    justified       and   legitimate

concern for his own health and well being because of the danger

to his health posed by the COVID-19 pandemic.

      21.   That,      the    defendant     submits,         there    is    a   set    of

conditions     under      which   he     could   be    released       from      pretrial

detention to live in the community at the home of his mother,

Bernice Hinds, in Westland, Michigan that will not jeopardize the

safety of the community, that will ensure his appearance before

this Court at all proceedings where his presence is required and

which   will   also     protect    the     health      and    well     being     of   the

defendant.

      22.   That,     pursuant     to     L.R.   7.1(a)(1),          defense     counsel

requested concurrence with this motion from the government on May

29, 2020 but concurrence was denied.

      WHEREFORE the Defendant, Michael Hinds, having no relief

except before this Honorable Court prays that the Defendant’s

Second Motion For Revocation Of Detention Order be granted.


                                          -6-
Case 2:18-cr-20533-VAR-MKM ECF No. 79, PageID.476 Filed 06/01/20 Page 7 of 14




                                          MICHAEL J. McCARTHY, P.C.


                                          /s/ Michael J. McCarthy
June 1, 2020                              Michael J. McCarthy (P30169)
                                          Attorney for Defendant
                                          26001 Five Mile Road
                                          Redford, MI    48239
                                          (313) 535-1300
                                          mjfmccltd@yahoo.com




                                    -7-
Case 2:18-cr-20533-VAR-MKM ECF No. 79, PageID.477 Filed 06/01/20 Page 8 of 14



                      UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF MICHIGAN
                           SOUTHERN DIVISION

UNITED STATES OF AMERICA,

                  Plaintiff,                    Case No. 18-20533

- vs -                                          Hon. Victoria A. Roberts

MICHAEL HINDS,

                  Defendant.
                                          /
MATTHEW SCHNEIDER (P62190)
UNITED STATES ATTORNEY

MICHAEL J. McCARTHY, P.C.
Michael J. McCarthy (P30169)
Attorney for Defendant
26001 Five Mile Road
Redford, MI 48239
(313) 535-1300
                                          /

              MEMORANDUM OF LAW IN SUPPORT OF DEFENDANT’S
            SECOND MOTION FOR REVOCATION OF DETENTION ORDER

      On July 23, 2018, when he was first arrested and charged

under    the   original      complaint,        Michael   Hinds   consented    to

detention.     Subsequently, on November 7, 2019, his second defense

attorney filed a pleading entitled Renewed Motion For Release On

Bond With Brief In Support Hearing Requested.              (ECF No. 52)      That

motion was denied in the Order Denying Defendant’s Renewed Motion

For Release On Bond       [ECF No. 52] that was issued by this Court

on December 23, 2019. (ECF No. 58)

      The   motion   filed    by   the    predecessor     to   present   defense


                                         -8-
Case 2:18-cr-20533-VAR-MKM ECF No. 79, PageID.478 Filed 06/01/20 Page 9 of 14



counsel was defective in at least the following three aspects,

two of which were cited by this Court in the December 23, 2019

Order:

      1.    The title of the motion stated that it was a “renewed”
            motion but no previous motion for release from pretrial
            detention was ever filed on behalf of the defendant;

      2.    The motion misstated the defendant’s criminal record in
            a material manner;

      3.    The motion failed to specify with whom and where the
            defendant would reside if he was to be released from
            pretrial detention.

      In United States v. Stone, 608 F3d 939 (6th Cir. 2010) The

Sixth Circuit reviewed the Bond Reform Act, 18 U.S.C. § 3141 et

seq, and, citing United States v. Salerno, 481 U.S. 739, 107 S.

Ct. 2095, 95 L.Ed.2d 697 (1987), stated that a defendant can only

be placed in pretrial detention if a judicial officer finds that

there is no set of conditions that will reasonably assure the

defendant’s appearance in court and the safety of the community.

It then went on to state, “The default position of the law,

therefore, is that a defendant should be released pending trial.”

(at p 945)

      While this Court reviewed the issue of whether the defendant

could be released from pretrial detention over five months ago –-

and held that there was no set of conditions under which he could

be   released    –-   there   has   developed    a   material   change    in



                                    -9-
Case 2:18-cr-20533-VAR-MKM ECF No. 79, PageID.479 Filed 06/01/20 Page 10 of 14



circumstances which forms the basis upon which Michael Hinds

brings the instant motion.       The change is the onset of the COVID-

19 pandemic and its potential for adversely affecting the health

and well being of Mr. Hinds.

      18 U.S.C. § 3142(e)(3)(A) and (B) provide for rebuttable

presumptions in favor of detention where the defendant is charged

with, inter alia, a violation of The Controlled Substance Act, 21

U.S.C. § 801 et seq, which carries a maximum penalty of ten

years, or a violation of 18 U.S.C. § 924(c).              That particular

penalty    based   presumption    applies    here   because   the   maximum

penalty for a violation of 21 U.S.C. § 841(a) is twenty years

and, if enhanced due to a prior felony drug conviction, is thirty

years.    It also applies due to the 18 U.S.C. § 924(c) charge.

      The key word here is “rebuttable”.         While the defendant has

the burden of production to rebut the presumption he can satisfy

that requirement due to the COVID-19 pandemic and the damage it

poses to his health while he remains in pretrial detention at the

Milan Detention Center in Milan, Michigan.

      The burden here is low.       See United States v. Stricklin, 932

F.2d 1353 (10th Cir. 1991) and United States v. Rodriguez, 950

F.2d 85 (2nd       Cir. 1991).     Mr. Hinds submits that his health

could and would be much better safeguarded if he were released to

live in the home of his mother, Bernice Hinds, in Westland,


                                    -10-
Case 2:18-cr-20533-VAR-MKM ECF No. 79, PageID.480 Filed 06/01/20 Page 11 of 14



Michigan.    She could and would serve as his third party custodian

under 18 U.S.C. § 3142(c)(A) and 18 U.S.C. § 3142(c)(B)(i).

      That statute, provides, in relevant part, as follows:

      (c) Release on conditions.--(1) If the judicial officer
      determines that the release described in subsection (b) of
      this section wll not reasonably assure the appearance of the
      person as required or will endanger the safety of any other
      person or the community, such judicial officer shall order
      the pretrial release of the person--

      (A) subject to the condition that the person not commit a
      Federal, State, or local crime during the period of release
      and subject to the condition that the person cooperate in
      the collection of a DNA sample from the person if the
      collection of such a sample is authorized pursuant to
      section 8 of the DNA Analysis Backlog Elimination Act of
      2000 (42 U.S.C. 14135a); and

      (B) subject to the least restrictive further condition, or
      combination of conditions, that such judicial officer
      determines will reasonably assure the appearance of the
      person as required and the safety of any other person and
      the community, which may include the condition that the
      person--

            (i) remain in the custody of a designated person, who
            agrees to assume supervision and to report any
            violation of a release condition to the court, if the
            designated person is able reasonably to assure the
            judicial officer that the person will appear as
            required and will not pose a danger to the safety of
            any other person or the community;
                                                  (emphasis added)

Ms. Hinds can satisfy and comply with the requirements of release

to a third party custodian as is set forth in 18 U.S.C. § 3142(c)

(B)(i), supra.

      There is another presumption that applies to Michael Hinds’



                                    -11-
Case 2:18-cr-20533-VAR-MKM ECF No. 79, PageID.481 Filed 06/01/20 Page 12 of 14



case at its current pretrial stage.                  It is the presumption of

innocence.      He submits that justice in his case will best be

served by allowing him to reside in his mother’s home from where

he will be much more easily able to confer with his attorney and

prepare    together     with    him      for     his    upcoming     trial    while

maintaining his health.

      Finally, while this Court has previously ruled on the issue

of pretrial detention in this case 18 U.S.C. § 3145(b) provides

for the review of a detention order as follows:

      (b) Review of a detention order.--If a person is ordered
      detained by a magistrate judge, or by a person other than a
      judge of a court having original jurisdiction over the
      offense and other than a Federal appellate court, the person
      may file, with the court having original jurisdiction over
      the offense, a motion for revocation or amendment of the
      order. The motion shall be determined promptly.
                                                  (emphasis added)

      Here the issue is the COVID-19 pandemic and whether –- due

to   its   continuing     and   deadly      nature     –-   there   is   a   set   of

circumstances     under    which      the      presumed     innocent     defendant,

Michael Hinds, can live outside of pretrial detention without

endangering the community.         He assures this Court that he can do

so and that, if given the opportunity to live in the home of his

mother, he will do so.

      There is a set of circumstances, which include electronic

monitoring, that will enable this Court to release the defendant



                                       -12-
Case 2:18-cr-20533-VAR-MKM ECF No. 79, PageID.482 Filed 06/01/20 Page 13 of 14



to live in his mother’s home that will protect the community from

danger and make certain that the defendant will not violate any

law.     Home confinement and close supervision by the Pretrial

Services officer assigned to Mr. Hinds’ case will achieve those

goals.

       WHEREFORE the Defendant, Michael Hinds, having no relief

except before this Honorable Court, prays that the Defendant’s

Second Motion For Revocation Of Detention Order be granted.

                                           MICHAEL J. McCARTHY, P.C.


                                           /s/ Michael J. McCarthy
June 1, 2020                               Michael J. McCarthy (P30169)
                                           Attorney for Defendant
                                           26001 Five Mile Road
                                           Redford, MI    48239
                                           (313) 535-1300
                                           mjfmccltd@yahoo.com




                                    -13-
Case 2:18-cr-20533-VAR-MKM ECF No. 79, PageID.483 Filed 06/01/20 Page 14 of 14



                          CERTIFICATE OF SERVICE

      I hereby certify that on June 1, 2020 I electronically filed

the foregoing document with the Clerk of the Court using ECF

system.      It   will   send   notification    of   such   filing   to   the

following:


Jihan Williams, Esq.
Assistant U.S. Attorney
211 W. Fort St., Suite 2001
Detroit, MI   48226
jihan.williams@usdoj.gov



                                           MICHAEL J. McCARTHY, P.C.


                                           /s/ Michael J. McCarthy
June 1, 2020                               Michael J. McCarthy (P30169)
                                           Attorney for Defendant
                                           26001 Five Mile Road
                                           Redford, MI    48239
                                           (313) 535-1300
                                           mjfmccltd@yahoo.com




                                    -14-
